DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 10/13/2022.  Claims 1-20 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/3/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract contains line numbers which are not a part of the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 5, 7-9, 12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US2009/0314017) in view of Mengjiao (CN109059211A).  

Regarding Claim 1, Nishimura teaches a refrigeration apparatus [fig 1] comprising: a refrigerant circuit in which a compressor [0058; where a plurality of compressors are described, a radiator [24; 0060], an expansion valve [31; 0029], an evaporator [32; 0059], and a container [at least an oil separator “not shown” but disclosed at 0060] are connected in order [fig 1], and a refrigerant flows therein [0058-0062; fig 1]; 
a remote controller, configured to be operated by a user, that generates a request to stop the compressor [0085; 0097-0099];
a detector [at least sensor 61] configured to detect a temperature or pressure of the refrigerant [0007; 0010; 0013; 0100; where sensors implicitly measure refrigerant temperature in the compression mechanism]; and
a controller [6] configured to control a number of revolutions of the compressor and an opening degree of the expansion valve [0065; where the controller controls the compressor and other devices of the system i.e. expansion valves.  See at least 0087 where the opening degree of the expansion valves are controlled];
 wherein on determination that the refrigerant and a lubricating oil are separated inside the container based on a detection result of the detector, upon receipt of the request to stop the compressor, the controller executes a stagnation control [0099; 0100].
Nishimura does not teach upon receipt of the request to stop the compressor, the controller executes first control to decrease the number of revolutions of the compressor, and executes second control to set the opening degree of the expansion valve to a predetermined opening degree.
However, Mengjiao teaches a refrigeration air conditioner [0010; fig 2] having where upon receipt of the request to stop a compressor [1], a controller [0001] executes first control to decrease the number of revolutions of the compressor [0004], and executes second control to set the opening degree of an expansion valve [7] to a predetermined opening degree [0004].  Mengjiao teaches that it is known in the field of endeavor of refrigeration that this arrangement ensures the reliability of the system piping, stabilizes the shutdown of the system and ensures a safe restarting of the system [0003]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Ohura to  have upon receipt of the request to stop the compressor, the controller executes first control to decrease the number of revolutions of the compressor, and executes second control to set the opening degree of the expansion valve to a predetermined opening degree in view of the teachings of Mengjiao in order to ensure the reliability of the system piping, stabilize the shutdown of the system and ensure a safe restarting of the system.

Regarding Claim 2, Ohura, as modified, teaches the invention of Claim 1 above and Mengjiao teaches wherein in the second control, the controller [0001] sets the opening degree of the expansion valve [8] to an opening degree of a fully open position or 90% or more of the fully open position [0004].

Regarding Claim 3, Ohura, as modified, teaches the invention of Claim 1 above and Mengjiao teaches where in the first control, the controller decreases the number of revolutions of the compressor [1] to set the number of revolutions of the compressor to a predetermined number of revolutions [0004; 0005].

Regarding Claim 5, Ohura, as modified, teaches the invention of Claim 4 above and Ohura teaches wherein when a condition that an integrated value of an amount of the refrigerant circulating in the refrigerant circuit exceeds a threshold value is satisfied, the controller executes the oil return operation [0058].

Regarding Claims 7 and 14-18, Ohura, as modified, teaches the invention of Claim 1 above and Ohura teaches wherein when a request to stop the compressor is received [0009 i.e. when refrigerant temperature reaches a target temperature]; and teaches where the controller determines whether to execute the first control and the second control before stopping the compressor based on the detection result of the detector [As modified above, see the rejection of Claim 1 for detailed discussion where the compressor is stopped to prevent a liquid back condition when a temperature is below a threshold value and where the first and second controls are carried out when a temperature is above a threshold temperature].

Regarding Claim 8, 19 and 20, Ohura, as modified, teaches the invention of Claim 1 above and Ohura teaches wherein when a request to stop the compressor is received [0009 i.e. when refrigerant temperature reaches a target temperature]; and Unezaki teaches where the controller determines whether the refrigerant and the lubricating oil are separated inside the container by a first criterion based on the detection result of the detector [0043; where a temperature is the criterion], and when the request to stop the compressor is not received [i.e. the temperature does not reach the target temperature], the controller determines whether the refrigerant and the lubricating oil are separated inside the container by a second criterion different from the first criterion based on the detection result of the detector [0043; where a pressure is the criterion].

Regarding Claim 9, Ohura, as modified, teaches the invention of Claim 1 above and Ohura teaches wherein the detector [31] includes a sensor configured to measure a temperature of the refrigerant in the container or a temperature of the refrigerant flowing through a refrigerant pipe connected to the container [0053].
Regarding Claim 12, Ohura, as modified, teaches the invention of Claim 2 above and Mengjiao teaches where in the first control, the controller decreases the number of revolutions of the compressor [1] to set the number of revolutions of the compressor to a predetermined number of revolutions [0004; 0005].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US2009/0314017) and Mengjiao (CN109059211A) as applied to claim 1 above, and further in view of Unezaki et al. (JP2003262418A).

Regarding Claim 4, Ohura, as modified, teaches the invention of Claim 3 above and but does not teach where the controller has an oil return operation to return the lubricating oil staying in the refrigerant circuit, except the lubricating oil in the compressor, except the compressor to the compressor.
However, Unezaki teaches a refrigeration air conditioner [0001] having wherein the controller "not shown" has an oil return operation to return the lubricating oil staying in the refrigerant circuit except the lubricating oil in the compressor, to the compressor [0045; 0046].  Unezaki teaches that it is known in the field of endeavor of refrigeration that this arrangement ensures adequate supply of refrigerating machine oil to the lubricating parts of the compressor and thereby improves the system [0037].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ohura to have where the controller has an oil return operation to return the lubricating oil staying in the refrigerant circuit, except the lubricating oil in the compressor, except the compressor to the compressor in view of the teachings of Unezaki in order to ensure adequate supply of refrigerating machine oil to the lubricating parts of the compressor.
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US2009/0314017), Mengjiao (CN109059211A) and Unezaki et al. (JP2003262418A) as applied to claim 4 above, and further in view of Akuto et al. (JP2018200137A).

Regarding Claims 6 and 13, Ohura, as modified, teaches the invention of Claim 4 above but does not teach wherein the predetermined number of revolutions in the first control is smaller than the number of revolutions of the compressor in the oil return operation.
However, Akuto teaches a refrigeration cycle system [0001] wherein a predetermined number of revolutions in a first control [0042; where the first control reduces compressor frequency] is smaller than the number of revolutions of the compressor in the oil return operation [0042; fig 3A]. Akuto teaches that it is known in the field of endeavor of refrigeration that this arrangement increases the oil return collection amount [0060].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ohura to have wherein the predetermined number of revolutions in the first control is smaller than the number of revolutions of the compressor in the oil return operation in view of the teachings of Akuto in order to increases the oil return collection amount.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US2009/0314017) and Mengjiao (CN109059211A) as applied to claim 1 above, and further in view of Setoguchi et al. (US2014/0360223).

Regarding Claim 10, Ohura, as modified, teaches the invention of Claim 1 above but does not teach wherein the refrigerant circulating through the refrigerant circuit is R32.
However, Setoguchi teaches a refrigerating apparatus [0001] having where the refrigerant circulating through the refrigerant circuit is R32 [0015] for the obvious advantage of employing a refrigerant having low global warming potential.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Ohura to have the refrigerant circulating through the refrigerant circuit is R32 in view of the teachings of Setoguchi in order to employ a refrigerant having low global warming potential.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US2009/0314017) and Mengjiao (CN109059211A) as applied to claim 1 above, and further in view of Marumoto et al. (JP2000018739A).

Regarding Claim 11, Ohura, as modified, teaches the invention of Claim 1 above but does not teach wherein on determination that the refrigerant and the lubricating oil are separated inside the container from the detection result of the detector, the controller executes the first control and the second control to keep operating the compressor for a predetermined period from 1 minute to 10 minutes.
However, Marumoto teaches where on determination that the refrigerant and the lubricating oil are separated inside the container from the detection result of the detector [16; 0031], the controller executes the first control to keep operating the compressor for a predetermined period [0027] so that the two-layer separation between oil and refrigerant is achieved. Thus, the predetermined period is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the two-layer separation between oil and refrigerant is achieved.
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein on determination that the refrigerant and the lubricating oil are separated inside the container from the detection result of the detector, the controller executes the first control and the second control to keep operating the compressor for a predetermined period from 1 minute to 10 minutes so that the two layer separation between oil and refrigerant is achieved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763